Case: 09-60475     Document: 00511090420          Page: 1    Date Filed: 04/23/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 23, 2010
                                     No. 09-60475
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

PEDRO JUAN VASQUEZ-AJPACAJA,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A094 939 823


Before GARWOOD, SMITH, and STEWART, Circuit Judges.
PER CURIAM:*
        Pedro Juan Vasquez-Ajpacaja, a native and citizen of Guatemala, has filed
a petition for review of an order by the Board of Immigration Appeals (BIA)
affirming the immigration judge’s (IJ) denial of his applications for asylum and
withholding of removal. Vasquez-Ajpacaja alleged that he had been persecuted
in Guatemala and feared future persecution on account of his membership in two
social groups -- people who are against the ways of and are harassed by gangs
and people who are heirs or family members of property owners. He presented

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60475      Document: 00511090420 Page: 2        Date Filed: 04/23/2010
                                   No. 09-60475

evidence that he was robbed by members of a gang (none of whom he knew),
those gang members wanted to rob him on a second occasion, and his family had
been involved in a property dispute with their neighbors, which resulted in his
father’s murder. There is no evidence he was known to be (or was) “against the
ways of gangs.”
      As the BIA denied Vasquez-Ajpacaja’s application for immigration relief
based in part on the IJ’s opinion and in part on its own findings, we will review
both decisions. See Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007). We
review an immigration court’s rulings of law de novo and its findings of fact to
determine if they are supported by substantial evidence in the record. Id. at 594.
      Both the BIA and the IJ determined that the harm Vasquez-Ajpacaja
suffered in Guatemala did not rise to the level of persecution and that he was
thus unable to establish that he was persecuted or had a well-founded fear that
he would be persecuted should he return to his native country. The evidence
does not compel a contrary conclusion. See Eduard v. Ashcroft, 379 F.3d 182,
186 (5th Cir. 2004).
      The BIA and IJ also determined that Vasquez-Ajpacaja failed to establish
that the harm he suffered in Guatemala occurred as a result of his race, religion,
nationality, membership in a particular social group, or political opinion.
Vasquez-Ajpacaja has not demonstrated that he is a member of social group
protected under 8 U.S.C. § 1101(a)(42)(A). See Mwembie v. Gonzales, 443 F.3d
405, 414-15 (5th Cir. 2006); see also e.g., Sorto-De Portillo v. Holder, No. 09-
60278, 2010 WL 10948, at *2 (5th Cir. 2010) (“Numerous other cases, like the
IJ's opinion in this case, have held that one's personal anti-gang values or
antagonistic relationship with gangs does not amount to a common immutable
characteristic establishing a particular social group.”).
      As Vasquez-Ajpacaja has not shown that he is a refugee as defined in
§ 1101(a)(42)(A)), he is not eligible for asylum. See Jukic v. INS, 40 F.3d 747,
749 (5th Cir. 1994). Accordingly, he cannot meet the more stringent standard

                                        2
   Case: 09-60475   Document: 00511090420 Page: 3      Date Filed: 04/23/2010
                                No. 09-60475

of eligibility for withholding of removal. See Faddoul v. INS, 37 F.3d 185, 188
(5th Cir. 1994).
      PETITION FOR REVIEW DENIED.




                                      3